DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 4/19/2022. Claims 1 through 14 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see pages 9-10 of 15, filed 4/19/2022, with respect to Drawings, claim 9, and Specification Objections have been fully considered and are persuasive.  The Objections of Drawings, claim 9, and Specification have been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 11-12 of 15, filed 4/19/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Applicant's arguments, see pages 12-13 of 15, filed 4/19/2022, have been fully considered but they are not persuasive.  The Applicant has argued that neither Lark nor Coombs disclose or teach “when the operating device is operated by a first dump operation (or a first tilt operation) amount or greater” and that there is no explicit mention of an operation amount in either reference, however the Examiner respectfully disagrees.  The Examiner has utilized broadest reasonable interpretation for the term “operation amount” where the lever disclosed in Lark makes contact with the tap switch to provide the intention of the operator, such that the amount in which the lever moves in any direction to contact the different switches to perform a dump or tilt action (see Lark at least Fig 3, col 3 line 55 – col 4 line 10, and col 4 lines 47-67).
Applicant's arguments, see pages 13-14 of 15, filed 4/19/2022, have been fully considered but they are not persuasive.  The Applicant has argued that Boe does not teach a switching time period for moving the pivotal contact element from the up position to the down position, nor does Boe teach an operation amount of the pivotal contact element, however the Examiner respectfully disagrees.  A rocker switch is taught in Boe which toggles between a neutral position and two command positions.  One of ordinary skill in the art would equate this rocker switch to performing an identical function to that of an operating device, as claimed in the instant application.  The rocker switch taught in Boe has definitive positions, and it is not explicitly described of being capable of having commands corresponding to incremental positions, however that aspect is not imperative to the teachings of the rocker switch of Boe.  Rather, the time period measured between one command position changing to another different command position is the reason for relying upon Boe’s teachings, where control signals are different depending on the time period.
A detailed rejection follows below.

Claim Objections
Claim 4 is objected to because of the following informalities: the newly amended claim appear to include a typographical error, “…when a subsequent switching time period determined to be a predetermined…” which appears to require an update such as: “…when a subsequent switching time period is determined to be a predetermined…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lark et al. (US-3,726,428; hereinafter Lark; already of record) in view of Kami et al. (US-2016/0145827; hereinafter Kami), and further in view of Boe et al. (US-4,969,527; hereinafter Boe; already of record).
Regarding claim 1, Lark discloses a work vehicle (see Lark at least Abs) comprising: 
a vehicle body (see Lark at least Fig 1 and col 3 lines 10-19); 
a work implement attached to the vehicle body, the work implement including an attachment (see Lark at least Fig 1 and col 3 lines 18-34); 
an operating device configured to be operated 
to a dump side to cause the attachment to dump (see Lark at least Fig 1 and col 3 line 60 – col 4 line 10) and 
to a tilt side to cause the attachment to tilt (see Lark at least Fig 1 and col 3 line 60 – col 4 line 10); and 
a detector configured to detect an operation amount by which the operating device is operated (see Lark at least col 4 lines 47-67); and
a controller configured to receive the operation amount from the detector and execute an automatic drive control (see Lark at least col 3 lines 55-59 and col 4 lines 47-67) in which 
the attachment is caused to automatically dump as far as a predetermined dumping position when the operating device is operated by a first dump operation amount or greater to the dump side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12), or 
the attachment is caused to automatically tilt as far as a predetermined tilt position when the operating device is operated by a first tilt operation amount or greater to the tilt side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12), 
…
…
However, Lark does not explicitly disclose the following:
…the controller being further configured to determine a switching time period based on the operation amount detected by the detector, the switching time period being a time period required for the operating device to be switched from the tilt side to the dump side or from the dump side to the tilt side,
the controller being further configured to disable the automatic drive control when the switching time period is equal to or less than a predetermined disabling time period.
Kami, in the same field of endeavor, teaches 
…the controller being further configured to determine a switching time period based on the operation amount detected by the detector (see Kami at least [0332], [0334], and [0336] where a time period is determined which is representative of a lever operation amount)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle as disclosed by Lark with a time period based on a lever’s operation amount as taught by Kami to provide refined operation of a work vehicle from a lever control (see Kami at least [0005]-[0007]).
Neither Lark nor Kami explicitly disclose or teach
…the switching time period being a time period required for the operating device to be switched from the tilt side to the dump side or from the dump side to the tilt side,
the controller being further configured to disable the automatic drive control when the switching time period is equal to or less than a predetermined disabling time period.
Boe, in the same field of endeavor, teaches 
…the switching time period being a time period required for the operating device to be switched from the tilt side to the dump side or from the dump side to the tilt side (see Boe at least col 7 lines 3-15 and col 4 lines 33-39, which describes a time period that is determined according to a rocker switch being changed from one position to another, the rocker switch being in control of raising and lowering a tool.  One of ordinary skill in the art would understand that a rocker switch could adjust a tool according to various requirements, such as tilt and dump),
the controller being further configured to disable the automatic drive control when the switching time period is equal to or less than a predetermined disabling time period (see Boe at least col 7 lines 3-15; when a rocker switch is in the down position and then changed before a time period has passed, a cancel feature may be enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a time period as taught by Lark in view of Kami with a switching time period that represents a time between two different desired tool positions such as that taught by Boe to provide corresponding controls such as detent function or cancellation of an automatic control (see Boe at least col 2 line 65 – col 3 line 9).
Regarding claim 6, Lark in view of Kami and further in view of Boe teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Additionally, Lark discloses …driving the attachment in response to an operation of the operating device after the automatic drive control has been disabled (see Lark at least col 4 lines 41-46).  
Regarding claim 2 and analogous claim 7, Lark in view of Kami and further in view of Boe teach the work vehicle according to claim 1, wherein the switching time period is
a time period from when the operating device is operated (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) by a second tilt operation amount or greater to the tilt side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control) to when the operating device is operated (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) by a second dump operation amount or greater to the dump side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control), or 
a time period from when the operating device is operated (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) by the second dump operation amount or greater to the dump side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control) to when the operating device is operated (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) by the second tilt operation amount or greater to the tilt side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Lark in view of Kami and Boe with a monitored time period such as that taught by Boe to provide simple controls to an operator such as initiating or cancelling an automatic control action (see Boe at least col 2 lines 13-15, col 2 lines 47-53, and col 2 line 65 – col 3 line 9).
Regarding claim 3 and analogous claim 8, Lark in view of Kami and further in view of Boe teach the work vehicle according to claim 1, wherein the switching time period is 
a time period during which the operating device moves (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) from an operation amount on the tilt side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control) that is equal to or smaller than a second tilt operation amount (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) to an operation amount on the dump side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control) that is equal to or larger than a second dump operation amount (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period), or 
a time period during which the operating device moves (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) from an operation amount on the dump side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control) that is equal to or smaller than the second dump operation amount (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period) to an operation amount on the tilt side (see Lark at least col 3 line 62 – col 4 line 10 and col 11 lines 6-12, which demonstrates the use of a tap switch or lever which interacts directly with different holding circuits to provide bucket dump or leveling control) that is equal to or larger than the second tilt operation amount (see Boe at least col 7 lines 3-15, where a machine’s controls are toggled between two modes within a time period, and control logic determines the intention of the command.  The control is then either cancelled or executed by the work implement according to the duration of the time period).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Lark in view of Kami and Boe with a monitored time period such as that taught by Boe to provide simple controls to an operator such as initiating or cancelling an automatic control action (see Boe at least col 2 lines 13-15, col 2 lines 47-53, and col 2 line 65 – col 3 line 9).
Regarding claim 4, Lark in view of Kami and further in view of Boe teach the work vehicle according to claim 1, wherein
after the controller has disabled the automatic drive control due to the switching time period being the disabling time period or less (see Boe at least col 7 lines 3-15 and col 6 lines 10-19), the controller is further configured to enable the automatic drive control when a subsequent switching time period determined to be a predetermined enabling time period or greater (see Boe at least col 6 lines 60-67 where a desired control is implemented upon determining a switching time period exceeds a predetermined time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Lark in view of Kami and Boe with a monitoring step after cancel features have been enabled such as that taught by Boe to provide simple controls to an operator such as initiating or cancelling an automatic control action, and allow for subsequent operations to proceed appropriately (see Boe at least col 2 lines 13-15, col 2 lines 47-53, and col 2 line 65 – col 3 line 9).
Regarding claim 9, Lark in view of Kami and further in view of Boe teach the control method for a work vehicle according to claim 6, the method further comprising 
after driving the attachment, enabling the automatic drive control when a subsequent switching time period has become a predetermined enabling time period or greater after the switching time period has become the disabling time period or less (see Boe at least col 6 lines 10-19, col 6 lines 60-67, col 5 lines 42-44, and Figures 3e, 3f, 3c where a rocker switch is held in one position for more than a time period and then resulting steps occur.  In similar claim 4, once the decisions reached step 158, a variety of results may occur, as demonstrated by a resulting outcome of eventually proceeding to step 3A where control logic reset to default values and set lever control to be inactive.  However, as mentioned, after step 158 the logic may also proceed to step 170 where lever controls are unlocked and the operator regains full control, such as to reset the automatic controls in which are capable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Lark in view of Kami and Boe with a monitoring step after cancel features have been enabled such as that taught by Boe to provide simple controls to an operator such as initiating or cancelling an automatic control action, and allow for subsequent operations to proceed appropriately (see Boe at least col 2 lines 13-15, col 2 lines 47-53, and col 2 line 65 – col 3 line 9).
Regarding claim 5 and analogous claim 10, Lark in view of Kami and further in view of Boe teach the work vehicle according to claim 4, wherein the enabling time period (see Boe at least col 6 lines 17-19) is longer than the disabling time period (see Boe at least col 7 lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Lark in view of Kami and Boe with two different time periods as taught by Boe to allow for control logic to execute steps according to an operator’s intentions (see Boe at least col 2 line 65 – col 3 line 9).
Regarding claim 12 and analogous claim 11, Lark in view of Kami and further in view of Boe teach the work vehicle according to claim 1, wherein 
the controller is configured to dump the attachment at a driving speed in accordance with the operation amount when the operating device is operated to the dump side and the operation amount is smaller than the first dump operation amount (see Kami at least [0094], [0120], and [0201]-[0203] where a bucket’s operational speed corresponds to an oil pressure and flow rate from a lever operation amount), and 
the controller is configured to tilt the attachment at a driving speed in accordance with the operation amount when the operating device is operated to the tilt side and the operation amount is smaller than the first tilt operation amount (see Kami at least [0094], [0120], and [0201]-[0203] where a bucket’s operational speed corresponds to an oil pressure and flow rate from a lever operation amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the work vehicle as taught by Lark in view of Kami and Boe with a bucket speed that is proportional to an operational amount of a lever such as taught by Kami to provide refined operation of a work vehicle from a lever control (see Kami at least [0005]-[0007], [0086], and [0091]).
Regarding claim 13, Lark in view of Kami and further in view of Boe teach the work vehicle according to claim 1, wherein 
the operating device has a neutral position disposed between the first dump operation position and the first tilt operation position (see Lark at least Fig 2, col 4 lines 47-67, and col 3 line 64 – col 4 line 3, which describes neutrally biased tap switch 20 capable of providing a bucket dump function and a leveling control), and 
switching of the operating device from the tilt side to the dump side or from the dump side to the tilt side includes passing through the neutral position (see Lark at least Fig 3, col 4 lines 47-67, and col 3 line 64 – col 4 line 3, where a bucket dump position 20b requires return to neutral before implementing a leveling control position).
Regarding claim 14, Lark in view of Kami and further in view of Boe teach the work vehicle according to claim 1, wherein the operating device is an operating lever (see Lark at least Fig 1, Fig 2, and col 3 line 60 – col 4 line 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Priestley et al. (US-6,405,114) provides a safety circuit for tool control of a machine, where an established time period since the last operator input is used to determine if a lever operation is or is not intentional.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663